         CLERK
D STATES DISTRICT COURT
UTHERN DISTRICT OF TEXAS
POST OFFICE BOX 61010
HOUSTON, TEXAS 77208

     OFFICIAL. BUSINESS




                 \)t\.., 0 ~fttl\
           oa'l\4 J, lflcl\t'l• C\cl'k o1 coutt




                                                  Procuraduria General de Justicia del   Estad611~ Tamaulipas
                                                  Sr. Mario
                                                  Calle 21
     Case2:14-cr-00178 Document23 FiledinTXSD on 0)/08/17 Page 1Of6

        t'dAy&:(
               ihcdpstug-lk
     êelltilluz:r'i-
                   ''
                    tlunt't,
                           'i
                            'l:1t4:
                 FILE: ''
                                      UNITEb STATESDISTRICT COURT
        /1Fr,0,
              i6 t
                 '
                 Ar);f?                                                      kq
                        i7
                                      SO UTH ERN D ISTRICT OF TEX A S
  DavldJ,Bndley,CkricfCxrl                                                      FE8 2s221*
                                                                                         /
                                                                                         R,
                                        CORPUS CHRISTIDIVISION
                                                                             De t<                -'*-*œ
UNITED STATESOFAMERICA                               û
                 v.                                  9 CRIM INAL NUM BER C-14-178-SS
EUGENIO JAVIER HERNANDEZ-FLORES 9
OSCAR M ANUELGOMEZ GUERRA       j
                                  SECOND SUPERSEDm G m DICTM ENT           > W CO                 1X M
                                                                            A      t
THE GM ND JURY CHARGES THAT:                                                W 5 y;'B                       ,dM *
                                                                            W . s ..
                                                                               ,.  vs--Lv,
                                                                                  '-'
                                                                                     .   e-.
                                                                                           --.               -..   ..
                                               COUNT ONE                      ï'g '
                                                                                e'       ' . ..



       Between on oraboutJanue 1,2008,and up to and including M ay 27,
                                                                     '201J,in the          ' ....
                                                                                                  ..



Southem Disi ctofTexasandelsewherewithinthejurisdictionoftheCourt,thedefendartss
                                EUGENIO JAVIER HERNANDEZT LORES
                                 andOSCAR M ANUEL GOM EZ GUEM A,

didknowingly and intentionally consjireand ageew1111otherpersons,knownand unknown to
theGr= dJul,tocommitoFensesagainsttheUnitedStatesinviolation ofTitle 18.UnhedStates

Code,Section 1956,to-wit:

       a)         toM nsport,transmit,andtransfer,andattempttotmnqport,kansmit,andtra fer
                  monetary instrum ents and funds involving the proceeds of sm ciGed unlawful

                  activity,to-wit:bnnkfraud,oFensesagninKtaforei> nation involvingbribec ofa

                  publicoE cialand misappropriation,theh andembezzlem entofpublicOndsbyor
                  forthe beneGtofa public om cial.possession ofstolen funds in an amountmore

                  th= $5,000,and unlawfuloperationofunlicensedm oney transmitting business,to
                  a place in the United States from or through a place outside the United States,
        Case 2:14-cr-00178 Docum ent23 Filéd in TXSD On 02/08/17 Page 2 of6




! p
  k
  t
  a
  r
  c
  n
  u
  o
  b
  i
  w
  v
  s
  l
  m
  c
  i
  t
  n
  y
  og
   s
   ,
   m
   t
   i
   o
   h
   c
   -
   a
   n
   w
   t
   ,
   i
   l
   a
   h:
    n
    e
    b
    d
    m
    n
    t
    k
    r
    o
    a
    i
    n
    f
    se
     t
     p
     u
     a
     r
     d
     y
     ,
     o
     p
     i
     e
     n
     f
     rs
      a
      t
      e
      r
      n
      i
      u
      s
      o
      m
      n
      e
      t
      an
       d
       g
       s
       t
       i
       a
       n
       h
       s
       e
       d
       t
       ap
        f
        r
        u
        o
        n
        c
        d
        e
        s
        i
        g
        dn
         s
         v
         o
         a
         f
         l
         t
         v
         i
         o
         e
         s
         nd
          m
          i
          n
          e
          v
          t
          o
          f
          h
          l
          v
          e
          =i
           t
           n
           m
           g
           o
           n
           b
           f
           s
           r
           p
           i
           u
           bo
            n
            e
            r
            t
            l
            g
            a
            w
            i
            o
            f
            n
            u
            a,
             l                               ,   theà andembezzlementofpublicfundsbyor
             forthe benefitofa public om cial,possesslon ofstolen fundsin an amountmore

             than $5,000,and unlawfuloperation oflmlicensed m oney kansmitting business,
             and knowing thatsuch transportation,tmnsm ission,and transferwasdesigned in

             wholeorinparttoconcealanddisguisethenature,location,source.ownership,and

             coùtrolof the proceeds of speciied unlawfulactivity,in violation of Title 1@,

             UnitedStatesCode,Stction 1956(a)(2)(B)(i);
 and,

        b)   toconductand attempttoconductfinancialtransactionswhichinfactinvolvethe
             proceeds of specised unlawful activity,to-wit:bnnk fraud, offenses againsta

             foreir nationinvolvingbribery ofapublicom cialandm isappropriationstheh,and

             embezzlementofpublicftmdsby orforthe benelk ofappblicoë cial,possession

             of stolen ftmds in an amount mort than $5.000,and unlawful operation of
             unlicensedmoneytransmitting business,knowingthat1hepropertyinvolved inthe

             knnqactions represents the proceeds ofsom e fo= of the activity,to-wit:bnnk

             fraud,oFensesagainsta foreign nation involving bribery ofa public oK cialand

             misajpropriation,theh andembezzlementof
                                                   .publicRmdsbyorforthebenestof
             a public oK cial,possession ofstolen ftmds in an amountm ore than $5.000.and

             unlawfuloperation ofunlicensed money tansm itting business,and knowing that
             thetransactionwasdesigned in wholeorin partto concealanddispzisethenau e,
      Case 2:14-cr-00178 Document23 Filed in TXSD on 02/08/17 Page 3 Of6



              location,source.ownership and control ofthe proceeds of specifed unlawful
                k
              actlvity,inviolationofTitle18,UnitedStatesCode,Section1956(a)(1)(B)(i).
      InviolationofTitle1#,UnitedStatesCode,Section 1956(h).

                                     COU NT TW O

      Between on or aboutJanuary 1,2008,and up to and including M ay 27,2015,in the

Southem DistrictofTexasandelsewherewithinthejurisdictionoftheCourt,thedefendants,
                       EUGENIO JAVIER HERNANDEZ-FLORES
                        and OSCAR M ANUEL GOM EZ GUERRA,

aided,abetted,and usisted others,didknowiùgly conduct,control,diTect,and own andattempt

to conduct,conkol,direct,and own a1lorpartofan unlicensedmoneytmnsmitting business,as

thstte= isdelinedinTitle18,UnitedStatesCode,Section 19601)41),whichaFectedinterstate
orforeiR com merceand thatthebusinesswasoperated withoutan appropriatem oney

knnqmitting license in a Statewheresuch operation ispunishableasamisdemeanororfelony

underStatelaw,and thedefendantfailedto complywhh themoneytransmitlingbusiness

registration requirementsunderSection 5330ofTitle31,United StatesCode,orregulations

prescribed undersuch section.

      ln violation ofTitle 18,United StatesCode,Sections1960and 2.


                                    COUNT THREE

      Between onoraboutandbetween M arch 10,2008,and continuingthrough M arch20,

2014,intheSouthem Disz ctofTexas,andelsewherewithinthejudsdictionofthecourt,the
defendnnts,

                       EUGENIO JAVIER HERNANDEZ-FLORES
                        andOSCAR M ANUEL GOM EZ GUERRA,


                                            3
       Case 2:14-cr-00178 Docum ent23 Filed in TXSD on 02/08/17 Page 4 of6



knowinglyandwillfully combined,conspired,confederated,and agreedw ithothers,known and

unknownto the Grand Jury.to violateTitle 18,United StatesCode,Section l344,thatis,to
knowingly and willfully execute,and attempttoexecute,a schemeand artificeto defraud Inter

NationalBnnk,LoneStarNationalBnnk andIntem ationalBnnkofComm erce,snancial

institutionsinsuredbytheFederalDepositInsuranceCorporation(F.D.I.C.),andtoobtain
moneys,funds,credits,assets,securhies,orotherproperty ownedby,orunderthecustodyor

controlofInterNationalBnnk,Lone StarBnnkand lntem ationalBnnk ofCommerce,by means

ofmaterially falseandfraudulentpretenses,representations,and promises.Itwaspartofthe

schemtand m iscethatdefendnntsmaterially misrepresentedtheirsom cesofincom eregcding

themovementofmoneysfrom theUnited M exican Statesto theUnited Statesin fudberanceof

thefunding ofmultipleaccountsatlnterNationalBsnk.

       In violationofTitle 18,United StatçsCode,Sections 1344and 1349.


                                NO TICE OF FORFEITURE

       PurspanttoTitle18,UnitedStatesCode,Section982(a)(1)and982(a)(2),theUnhedStates
ofAmericagivesnoucetothedefendants,

                       EUGENIO JAVIER HERNANDEZ-FLORES
                        andOSCAR M ANUEL QOMEZ GUERRA,
that,upon conviction ofan offense in violation ofTitle 18,United StatesCode,Section 1956 as

chargedin CountOneofthe SecondSuperseding Indictmentoran olenseinviolationofTitle 18,

UnitedStatesCode,Section 1960,ascharged inCountTwooftheSecond SupersedingIndic% ent
and Section 1344,ascharged in CountThree ofthe Second Superseding lndictment.the United

StatesofAm erica shallforfeitany property,realorpersonal,involved in such oFense,orany

Propertykaceableto such property.


                                             4
      Case 2:14-cr-OO178 Document23 Filed in TXSD on 02/08/17 Page 5 of6



      n epropertytobeforfeitedincludes,butisnotlimitedto,the following:

         a. Therealpropertyandimprovementslocatedat4416SouthH Street,McAllen,
             Texas 78504,m th a legal description of: Allof Lots 28 and 29,D EL LAGO
             SUBDIVISION,an Addition to the City of M cAllen,Hidalgo County,Texas,
             accordingtothemapreçorded in Voblme46,Page 117,M ap Recordsin theOo ce
             oftheCounty ClerkofHidalgo County.Texas,referenceto whichisheremadefor
             al1pe oses. Said property being more fully described in W - anty Deed from
             SouthVillaHennosa:LTD.,aTexasLimited Pnrtnershipto OE Properties,LLC,a
             Texu Lim ited Liabihty Com panydated July 6,2010 and Eled forrecordin Om ce
             oftheCounty ClerkofHidalgo County,Texason Novem ber12,2010.;

         b. Therealproperty and im provementslocated at2001Cuevade Oro,Aukin,Texas
            78746,with a legaldescription of: Lot3,Block tW '',ofTHE PRESERVE AT
             LOST GOLD CAVE-PHASEll,asubdivisioninTravisCounty,Texas,according
             tothem ap orplatthereofrecordedunderDocumentNo.200500312,oftheO/ cial
             PublicRecordsofTravisCounty,Texas.;

         c. n erealproperty and improvementslocated at801E.Francisca Ave.,
            M cAllen,Texas 78503,with a legaldescription of: AllofLottwentp two
             (22$DEL LAGO SUBDIVISION,anAdditiontotheCityofMcM len,Hidalgo
             County,Texas,according to themap recorded in Volllm e46,Page 117,M ap
             RecordsintheOfflceoftheCounty Clerk ofHidalgo County,Texas,referenceto
             which isherem adeforallpum oses-;and,

         d. '
            I'
             herealpropelyandimprovementslocated at505 E.Uphall,VcAllen,Texa
             78503,with alegaldescriptionof: A1lofLet86andtheWestone-half(1/2)of
             Lot85,LAS VILLITAS SUBDIVISION,an Addition to the City ofM cM len,
             Hidalgo County,Texas,according to the map recorded in Volume 45,Page 107,
             M apRecordsintheOfficeoftheCountyClerk ofHidalgo County,Texas,reference
             to which isheremadefora11pup oses.


                                 M ONEY JUDGM ENT

      Defendantsarenotifedthatuponconviction,amoneyjudn entmaybeimposedequalto
thetotalvalueoftheproperty subjectto forfeitureforwhich thedefendantsmay bejointly and
severally liable. n at nm ount is estim ated to be, but is not lim ited to, approximately

$30,000,000.00inUnitedétatescurrency.
      èase2:l4-cr-OO178 Document23 Filed inTXSD on 02/08/17 Page 6of6


                                 SU BSTITUTE ASSETS

      ln theeventthepropertythatissubjectto fodkiture,asaresultofanyactofomission of
thedefendants:

      (a)    cnnnotbeloyatedupontheexerciseofduediligence;
      (b)    has1 enkansfeced orsoldto,ordepositedwith,athirdpao ;
      (c)    hasbeenplacedbeyondthejurisdictionofthecoM ;
      (d)    hasbeensub-nntiallydiminishedinvalue;or,
      (e)    hasbeen commingled with other propehy which cnnnot be divided without
             dim culty.

theUnited Statesshallbe entitled to seek forfeitureofany substimte property ofthedefendnnts

pursuanttoTitlé21,UnitedStatesCode,Section8531),asincomoratedbyTitle18,UnitedStates
Code,Section982(b)(1).
                                            A TRU E B ILL :
                                            ORIGINAL SIGN ATURE 0N FILE
                                            FOREPER SON OF Tlœ GM N D JURY


       KENNETH M A IDSON
       f      DsTA SX TORNEY
       1
       $
By:
       JULI .HAM PTON
       Assis tUnited StatesAttom ey




                                            6
